DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kudermann et al. (US 4,568,192). Regarding claims 1, Kudermann discloses an arrangement comprising an electrically conductive (“steel” column 2 line 60) stirring body (4b) of substantially ellipsoidal shape having a major and minor axis (see drawing) and a magnetic actuator (2, 4a) configured to generate a time varying magnetic field suitable for moving the stirring body (see col. 3, lines 45-50). However, the stirring body is not disclosed to be as big as recited in a particular alternative of the claim. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and In re Rinehart, 531 F.2d 1048, 189 USPQ, 143 (CCPA 1976) concerning the obviousness of scaling up. It would have been obvious to one of ordinary skill in the art to have scaled up the invention of Kudermann to mix more material. Regarding claim 2, the melting tank is not a required element of the claimed structure; nonetheless Kudermann discloses melting tank (9) and the actuator is arranged beneath a floor of the melting tank (see drawing). Regarding claims 3 and 5, the magnetic actuator is configured to generate a rotating magnetic field (see col. 3, lines 45-50). Regarding claim 4, the period of rotation is a matter of use; Kudermann discloses such period to be adjustable (see col. 2, line 54). Regarding claim 6, the magnetic actuator is configured to retain the stirring body axially (see drawing). Regarding claim 7, the stirring body is steel (see column 2 line 60). Regarding claim 8, a central portion of the stirring body is steel (see col. 2 line 60). Regarding claim 9, a minor and major diameter less than the claimed dimension is disclosed (see col. 2 line 61). Regarding claim 10, the magnetic actuator is configured to rotating the stirring body (see col. 3, lines 45- 50); speed is a matter of use; Kudermann discloses speed to be adjustable (see col. 2, line 54). 
Claims 1-10, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kudermann et al. (US 4,568,192) in view of Logvinenko et al. (US 3,774,885). Regarding claims 1, Kudermann discloses an arrangement comprising an electrically conductive (“steel” column 2 line 60) stirring body (4b) and a magnetic actuator (2, 4a) configured to generate a time varying magnetic field suitable for moving the stirring body (see col. 3, lines 45-50). However, Kudermann does not explicitly disclose that magnetic flux density is at least 0.1 Tesla. Logvinenko teaches the magnetic flux density in the range 0.08-0.15 Tesla is desirable (see col. 1, lines 50-60). It would have been obvious to one of ordinary skill in the art to have made magnetic flux density at least 0.1 Tesla to retain the magnet position relative to the actuator while stirring. Regarding claim 2, the melting tank is not a required element of the claimed structure; nonetheless Kudermann discloses melting tank (9) and the actuator is arranged beneath a floor of the melting tank (see drawing). Regarding claims 3 and 5, the magnetic actuator is configured to generate a rotating magnetic field (see col. 3, lines 45-50). Regarding claim 4, the period of rotation is a matter of use; Kudermann discloses such period to be adjustable (see col. 2, line 54). Regarding claim 6, the magnetic actuator is configured to retain the stirring body axially (see drawing). Regarding claim 7, the stirring body is steel (see column 2 line 60). Regarding claim 8, a central portion of the stirring body is steel (see col. 2 line 60). Regarding claim 9, a minor and major diameter less than the claimed dimension is disclosed (see col. 2 line 61). Regarding claim 10, the magnetic actuator is configured to rotating the stirring body (see col. 3, lines 45-50); speed is a matter of use; Kudermann discloses speed to be adjustable (see col. 2, line 54).  Regarding claims 22 and 23 Logvinenko further teaches an actuator being electromagnetic (see col. 1, lines 39-62).  
Response to Arguments
The term “glass” envelopes a wide range of materials.  As applicant acknowledges, Kudermann et al. disclose a specific example in column 4 of using the stirrer of their invention at 800 degrees C.  There are certainly known glasses that melt well below 800 degrees C.  For example, Dumesnil et al. (US 4,743,302) explains in column 1 that there are well known commercially available glasses that melt in the 420-500 C range.   Dumesnil goes on to disclose even lower melting point glasses.  
Applicant discusses the density of glass relative to steel.   Steel magnetic stirrers can operate even in aqueous solutions, so the density difference between that of the stirrer and the material intended to be mixed during an intended operation does not prevent stirring from occurring.  Also, there are glasses that are much more dense than the single value that applicant mentions, such as lead oxide glasses.  
Applicant ignores the broadening term “substantially” that precedes “ellipsoidal”.  
Kudermann does not disclose a numerical value for magnetic flux density, but as applicant seems to agree, there is necessarily some magnetic flux density associated with the need to retain the stirrer relative to the actuator.  Since no numerical value is disclosed by Kudermann, it would be natural for one of ordinary skill in the art to have turned to Logvinenko for an appropriate value.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774